CRIST, Judge.
Appeal dismissed.
Dissolution decree was entered April 1, 1981. Appellant’s post-trial motions, including a motion for a new trial were filed April 13,1981. The trial court denied all of appellant’s post-trial motions on April 24, 1981. Judgment for purposes of appeal became final when the post-trial motions were ruled upon. Rule 81.05(a). Appellant’s no*417tice of appeal was not filed until May 11, 1981, more than 10 days after judgment became final. We therefore lack jurisdiction to entertain this appeal. Rule 81.04(a); Johnson v. Summers, 596 S.W.2d 78, 79 (Mo.App.1980).
Dismissed.
REINHARD, P. J., and SNYDER, J., concur.